Title: To Thomas Jefferson from John Vaughan, 30 October 1807
From: Vaughan, John
To: Jefferson, Thomas


                        
                            Respected Sir
                            
                            Philad: 30. Oct. 1807
                        
                        Trifling information may be of use until more authenic information comes to hand—I therefore take the
                            liberty of Stating that the information published as upon the authority of Mr Williams at London, of expressions of Mr
                            Munro & Mr Pinckney on 5 Sepr.—was from Mr Samuel Potter of the house of Potter & Page of this place one of
                            our largest Importers—to whom it was all important to endeavor to obtain correct information—Excuse this liberty from
                            Your friend & Serv.
                        
                            Jn Vaughan
                            
                        
                    